 MITCHELL PLASTICS, INC.APPENDIX A597NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL bargain collectively upon request with Retail Clerks Union, Local1439, AFL-CIO, as the exclusive representative of all employees in the bar-gaining unit described herein, with respect to grievances,labor disputes,wages,rates of pay,hours of employment,and other conditions of employment, and,if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All persons employed at our West 606 Riverside,Spokane, Washington,store, including the porter,regular part-time stockmen,and regular part-time sales personnel,but excluding the manager,allguards, all profes-sional employees,and all supervisors as defined in the Act.WE WILL NOT threaten our employees with reprisal if they join or remainmembers of the above-named Union or change the employment hours of ouremployees without prior consultation,negotiations,or discussion with theUnion.WE WILL NOT interfere with the Union's efforts to organize our employees,or refuse to bargain with the Union as the exclusive representative of theemployees in the above-described bargaining unit, or in any other mannerinterfere with, restrain,or coerce our employees in the exercise of their rightto self-organization,to form labor organizations,to join or assist Retail ClerksUnion, Local1439,AFL-CIO,or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutual aidor protection,or to refrain from-any and all of such activities except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized in Section8 (a) (3) of the National Labor Relations Act.All our employees are' free to become or remain members of the above-namedUnion or any other labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of the amended Act.LEEDS SHOE STORES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Mitchell Plastics, Inc.andLocal 743, International Union, UnitedAutomobile, Aircraft, and AgriculturalImplementWorkers ofAmerica, AFL-CIO.Case No. 7-CA-1297.March 14,1957DECISION AND ORDEROn April 4, 1956, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter,The General Counsel filed exceptions and asupporting brief, the Charging Party filed exceptions and a supporting117 NLRB No. 93. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDmemorandum, and the Respondent filed a brief in support of theIntermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'Except as otherwise found hereinafter, the rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptions,briefs, the memorandum, and the entire record in this case, and herebyadopts the findings,3 conclusions, and recommendations of the TrialExaminer only to the extent consistent herewith :1.The General Counsel and the Charging Party contend that theTrial Examiner's credibility resolutions are erroneous.We find, how-ever, that the clear preponderance of all the relevant evidence doesnot demonstrate that the Trial Examiner's credibility resolutions,which were based on his observation of the witnesses, are incorrect.We therefore adopt them.32.The General Counsel excepts to the TrialExaminer's finding thatthe Respondent did not violate Section 8 (a) (1) of the Act by thespeech which General Manager Walker made to the employees amonth before the election held in the plant on March 3, 1955. On thebasisof testimony which the Trial Examiner credited, we find meritin this exception.Shortly after the Union began to organize the plant, and just amonth before the election, Walker, on February 4 and February 7,1955, held two series of meetings of all employees on each of the threeshifts.He made virtually the same speech at each of the six meetings,which speech in substance was as follows : After reminding the em-ployees of a promise previously made to institute a profit-sharing1 The General Counsel contends that the Trial Examiner erred in refusing(1) to admitin evidence copies of the decisions of a referee and appeal board of the Michigan Employ-ment Security Commission in proceedings which arose out of the discharge of DoloresNewell;(2) to admit testimony offered for the purpose of impeaching the accuracy ofsome of the personnel records which the Respondent had introduced in evidence, and(3) to admit testimony by several employees that all employees on Newell's shift knewshe was ill and talked about it.We agree that the Trial Examiner erred as to(1).TheState decisions,although not controlling,are relevant to the issues.CadillacMarine &Boat Company,115 NLRB 107.As to(2) and(3)we find, for the reasons discussedhereinafter,that these rulings,even if erroneous,did not prejudice the General Counsel'scase2We correct the following inadvertent errors in the Intermediate Report, which are notprejudicial and do not affect those ultimate conclusions of the Trial Examiner withwhich we are in agreement(1) Contrary to the Trial Examiner's statement that JamesBurton was,and "now is,"directly responsible to General Manager Walker, the recordshows that Burton had left the Respondent's employ prior to the time of the hearing;(2)although the Trial Examiner stated that Ebe testified she told Diebolt on Tuesdaythat Newell was ill, the record shows that Ebe testified she told Burton, not Diebolt, onMonday, as well as Tuesday, that Newell was ill. Burton, however, denied this3 Standard Dry Wall Products,Inc,91 NLRB 544, enfd 188 F. 2d 362(C. A 3) TheGeneral Counsel contended that the Trial Examiner erred in refusing to admit testimonyof several witnesses that all employees on Newell's shift knew she was ill and talkedabout it, and to infer therefrom that management representatives overheard such talk.However, we find that such testimony,even if admitted and accepted as true, would notestablish that management representatives overheard such talk,in view of the latters'credited denials of any knowledge of Newell's illness. MITCHELL PLASTICS, INC.599plan as soon as the Company's profits would justify such a move, andcalling attention to the Company's liberal vacation plan, Walker toldthe employees that the Respondent's board of directors had decidedthe preceding November to increase their pay a nickel, approximately,the first of March, and since November "had been discussing [a]group insurance plan, which we had come to no conclusion on, exceptwe had felt . . . in the spring of 1955 we would be able to inauguratethe plan." He added that he was not making any promises because theelection was coming up and "we, of course, could not do anything untilthat was over and a decision was made."Walker then suggested thatthe employees could settle their differences with management "with-out resorting to an outside party," and that he would be happy to workwith them in instituting a committee or an association of their ownthrough which they could bargain if the election should go against theUnion.'The speech ended with his suggestion that employees presentat that time any grievances they had.Walker then proceeded to dealwith the grievances of several employees, some of which were presentedto him at the employee meetings, and some later in private.'It is clear from Walker's account of his speech and from his testi-mony as a whole that, as of the date he thus addressed the employees,any "plans" which management may have had to grant employeebenefits were at best vague and indefinite.6 Further, the circumstancessurrounding the announcement, for the first time, of projected bene-fits, and the language in which the announcement was couched, con-veyed to the employees the clear implication that effectuation of theplans depended upon their rejecting the Union in the coming electionand choosing instead either to bargain directly as individuals orthrough an inside union.Thus, Walker told the employees that thebenefiits could not be bestowed until the election was over and "a de-cision was made."He then deplored the presence of an "outside"union, and offered to help the employees set up an inside committeeor association if the Union should lose the election.Finally,Walkerdemonstrated the advantages of dealing with him directly or throughan inside union by taking the unusual step of personally handling* The Trial Examiner's summary of walker's testimony to the effect that walker sug-gested that the employees institute a bargaining committee of their own whether theelection went against the Union orr not is based on testimony which walker immediatelychanged to that set forth above5 Several employees testified without contradiction that walker discussed grievancesconcerning job assignments,duties, plant rules,supervision,and holiday pay.9Althoughwalker later wrote the Union, in a letter set forth in the IntermediateReport, that the Respondent had a plan in January to institute a sickness and accidentinsurance policy of which the Company would pay one-half the premiums, to be put intoeffect on approximately the 1st of March, he had told the employees on February 4 and 7,as stated above, that management had come to no conclusion on an insurance plan. Asfor the proposed 5-cent wage increase, walker told the employees in February it wouldbe given "approximately, the 1st of March" ; his letter to the Union gave March 1 asthe definite date; but be testified at the hearing thrt the raise was to be given "in thespring ofthat year-approximately March " 600DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees' grievances.'Moreover, the surrounding circumstancesestablish that the timing of these announcements was not governedby any factors other than the pendency of the election. Thus, Walkerstated that he chose this particular time for his speeches "because itwas the first time I had talked to them in groups since the previous1953 Christmas," and that he delayed making the announcementsfrom November to February because it had never been his policy tomake promises prematurely.He admitted, however, that he hadtwice before promised the employees a profit-sharing plan at the1952 and 1953 Christmas parties and that such a plan had neverbeen put into effect, and the record fails to establish that the Respond-ent's plans were any more definite at the time of the speech thanthey had been at the time of the 1953 Christmas party. Accordingly,on the basis of both the content of Walker's speech, which constituteda promise of benefits should the employees reject the Union, andthe timing of the speech, we find that the Respondent interfered with,restrained, and coerced its employees in their free choice of a bar-gaining representative, and thereby violated Section 8 (a) (1) ofthe Act.'3.The General Counsel also excepts to the failure of the Trial Ex-aminer to find that the Respondent violated the Act by unilaterallygranting a wage increase and employee insurance program.The facts are substantially as found by the Trial Examiner.TheUnion, having won the election on March 3; 1955, was certified by theBoard on March 11, 1955, and thereafter entered into negotiationswith the Respondent.At a meeting on April 22, the Respondent'sattorney handed Union Negotiator Butler a letter signed by GeneralManager Walker referring to a wage raise and insurance plan which,as discussed above, the Respondent claimed it had previously plannedto give the employees but had postponed because of the election. Theletter stated, "we are going to proceed with our previous plans at thistime, unless you object to it."Although Butler told Respondent'sattorney at that time that the Union did not object to the wage increasebut did object to the insurance plan, the Respondent put both pro-posals into effect.Under these circumstances we find that the Respondent did notviolate the Act by effecting the wage increase, because the Unionacquiesced therein.'On the other hand, as the Union did not acquiescein the insurance plan, the Respondent's institution of that plan with-out bargaining in the face of the Union's objection, constituted illegal7Walker testified that he had been able to devote very little time to "supervising whatwent on in the back end of the plant" because of his duties as general manager, salesman,and purchasing agentThere is no indication that he personally ever handled employeegrievances before8Wilson &Company, Inc,115 NLRB 327;Cadillac Marine & Boat Company,115 NLRB107Accord,Bata Shoe Company, Inc,110 NLRB 12399 The Frohman Manufacturing Co, Inc.,107 NLRB 1308, 1314. MITCHELL PLASTICS, INC.601interference with the right of the employees to bargain collectivelythrough their chosen representative in violation of Section 8 (a) (1).104.The General Counsel excepted to the failure of the Trial Exam-iner to find violations of Section 8 (a) (1) in certain coercive state-ments and interrogation alleged in the complaint. In view of the TrialExaminer's findings crediting management witnesses, and discreditingemployee witnesses in all instances where they testified against theRespondent as to alleged coercive statements and interrogation, weadopt the Trial Examiner's recommendation that all such allegationsbe dismissed."5.We also find merit in the General Counsel's exceptions to theTrial Examiner's recommended dismissal of the allegation that theRespondent discriminatorily discharged Dolores Newell.The Re-spondent contends, and the Trial Examiner found, that Newell wasdischarged only because she was absent for 3 days in violation ofa plant rule.The General Counsel contends, and we agree, that theRespondentseizedupon Newell's absenceas a pretext, and that Newellwas, inreality, discharged because of her union activities.The credited evidence shows that Newell had been employed bythe Respondent for 2 years at the time of her discharge, and was thesecond ranking employee inthe plantfor seniority purposes.She hadbeen hired as a machine operator, but both Walker and Burton hadbeen dissatisfied with her work in that capacity, apparently becauseshe was too small. She also had a bad absence and tardiness recordfor which she had been orally reprimanded twice in her 2-year periodof employment.However, she was reassigned to plant clerical duties,and in this job she was commended by Walker for her good work.Her attendance record improved thereafter, and she was making thehighest hourly wage in the plant.When the Union came into the plant, Newell became a knownadherent, active in the organizational drive, and was a union observerat the March 3, 1955, election, which the Union won. Shortly there-after, on Friday, March 18, Burton told Newell it had been decidedtomove her clerical job back into the office where it had been donepreviously, and to transfer her back to machine operator on Monday.10Vanette Hosiery Mills,114 NLRB 1107 The Trial Examiner's comments in foot-note 11 of the Intermediate Repoit regarding the impasse rule are not relevant here.Inasmuch as no bargaining on the issue of the insurance plan had been invited or takenplace, it cannot be said that the parties had reached a stalemate and that further dis-cussion would have been fruitless.11We do not,however, adopt the Trial Examiner's conclusion that coercive statementsor interrogation would not be unlawful if made in response to inquiries by employees, orin the course of general conversation or during the give-and-take of collective bargaining.Linde Air Products Company,86 NLRB 1333,1335Nor do we adopt his conclusionsthat the subjective reaction of employees to coercive statements is material,SchoolTimer Frocks,Inc,110 NLRB 1659, 1660;or that coercive statements may be deemedto be isolated because they are made to one employee at a timeHancock Tracking,Inc.,109 NLRB 80, 85. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday, March 21, Newell became ill and telephoned the plantbefore the start of her 7 a. m. shift that she would not be in that day,without giving the reason. She was sick and did not report for workTuesday, Wednesday, and Thursday, and did not call in again.12 OnThursday, March 24, around noon, Burton, without any prior noticeor warning to Newell, pulled her timecard from the rack.Newell'sfriend, Juanita Ebe, told Newell after work Thursday that her cardhad been pulled, and Newell's sister called the plant about 6 p. m.that day to report Newell was still sick.At the same time Newellwrote a letter to Burton informing him of her continued illness, andher intention of returning to work when she recovered.On March28, Burton replied by letter to Newell that she had been dischargedbecause she was absent 3 days, March 22, 23, and 24, without reportingoff, thereby violating the plant rule "that any employee failing toreport his or her absence three times, before the start of his or hershift,will be discharged."The letter added that Newell would nothave been discharged if she had advised the Company on March 21or thereafter that she was sick, but would have been given sick leave.The letter added, "We have held firmly to it with other people there-fore, we have no choice but to hold to the rule with you."The Respondent first contended that the plant rule was one whichhad been posted since March 1954, and which provided as follows :"If you do not report your absence before the start of your shiftyou will be given a notice.After two notices-your third failure toreport will be reason for discharge."However, the provisions of that rule clearly did not fit the factssurrounding Newell's discharge, because Newell was never given thetwo notices specified therein as a condition precedent to discharge.The Respondent then contended, and the Trial Examiner found, thatthe rule did not mean what it said in that it did not require theRespondent to give any notices, but meant that, aftertwo absences,not notices, the third consecutive failure to report was cause for dis-charge.We cannot agree with the Trial Examiner's finding that thiswas the generally understood meaning of the rule, nor can we find thatNewell so understood it.Only Walker, the Respondent's generalmanager, and Burton, the foreman who discharged Newell, testifiedto this effect.No employees testified to this interpretation, whichvaried widely from the published provisions.Moreover, the record does not support the Trial Examiner's findingthat the alleged rule which he found to exist had been invoked in amanner consistent with his interpretation, as to 20 other employees"Diebolt, supervisor of the machine operators, made the following reports that Newellwas absent for reasons unknown;thus, a report for March 21 indicates she had reportedoff ; one report for both March 22 and 23 indicates she did not call in, as does anotherreport for March 23 only, and a last report for March 24 MITCHELL PLASTICS, INC.603prior to Newell's discharge.The evidence on this issue consisted ofa list, which the Respondent introduced and identified as having beenmade by Walker's secretary, of all employees separated for the samereason as Newell, i. e., violation of the 3-day rule.That list containsthe names of 19 employees other than Newell, their date of hire anddischarge, and the reason for discharge, and purportedly was basedon personnel records which the Respondent then introduced into evi-dence.The personnel records set forth the circumstances under whichonly 12 of these employees left the Respondent's employ, and cover theperiod between October 1953 and November 1955.19 Careful analysisof the personnel records reveals 14 that of the 12, only 2 employees, bothof whom had been newly hired, were actually discharged for failureto report for 3 consecutive days, one of them on March 23, 1955, andthe other on October 27, 1955.The record therefore shows that thefirst discharge effected under the alleged rule which purportedly hadbeen in force for a year and a half occurred on the day before Newellwas fired. In view of the foregoing, we conclude that the record failsto support the Respondent's contention that Newell was dischargedbecause she violated a generally applicable plant rule.Further, the Respondent did not claim, and the record refutes theTrial Examiner's finding, that Burton naturally assumed Newell didnot come in to work because she did not want to go back to her old jobas machine operator, and therefore thought she was a voluntary quitof a type contemplated by management when it initiated the allegedrule.On the contrary, Burton testified at the hearing that he hadfully expected Newell to come in, and didnotbelieve she would notcome in because he had taken her off clerical duty and put her on amachine.The record thus establishes that Newell was summarily dischargedshortly after the Union had won the election; that she was an out-standing and well known union adherent; and that the Respondenthad manifested its opposition to the Union. It further establishes thatshe was so discharged, even though she had the second highest sen-iority in the plant, her attendance record had improved, she had beencommended for her work, and was receiving top pay in the plant. Inaddition, the asserted reason for Newell's discharge does not with-stand analysis, and the Respondent persisted in effecting her dischargeeven though it learned the justifiable reason for her absence before it33We find, in agreement with the General Counsel, that the Trial Examiner erred inrefusing to permit impeachment of some of the personnel records. In view of our find-ing, however,that the records do not, on their face, support the Respondent's contention,the error was not prejudicial to the General Counsel.14 As the information contained in the list varies substantially from the informationcontained in the personnel records from which it purportedly was taken,and as thesecretary who compiled it did not testify, it is not probative evidence of the circum-stances under which the employees listed therein left the Respondent'semploy, andtherefore had not been considered by the Board in arriving at its conclusions on that issue. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDformally informed her of her discharge and, insofar as appears fromthe record, before it had replaced her.15Under these circumstances,the inference is inescapable, and we therefore find, that Newell wasdischarged by the Respondent for the purpose of eliminating a knownunion adherent in order to discourage further union activities of itsemployees.lsAccordingly, we find, contrary to the TrialExaminer,that the Respondent discriminatorily discharged Dolores Newell inviolation of section8 (a) (3) and(1) of the Act.l'6.We agree with the TrialExaminerthat the Respondent did nototherwise discriminate against Newell, or discriminate against Kellyor Rolfe.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of the Respondent set forth in section Iof the Intermediate Report, have a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYHaving found that the Respondent engaged in the unfair, laborpractices set forth above, we shall order that it cease and desist there-from and that it take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent on March 24, 1955, discrimina-torily discharged Dolores Newell, we shall order the Respondent tooffer her full and immediate reinstatement to her former or substan-tially equivalent position without prejudice to her seniority and other15 The decisionto discharge Newell apparentlywas made around noon on Thursday,March 24, and the Respondentadmittedly learned shewas ill just a few hours later whenher sisters illness wasreceived2 days later,on March 26,with the arrival of Newell's letter referredto above.Itwasnot until 4 days after the Respondent knew about Newell's illnessthat it tookthe formal step of informing her of her discharge by means of Burton's letter of March 28.isSouthern Desk Company,116 NLRB 1168.17 Chairman Leedom would find, in substantialagreement with the TrialExaminer, thata preponderance of the credible evidence in the recordfailsto establishthat the dischargeof Dolores Newell was discriminatorily motivatedIn reaching thisconclusion,he reliessolely onthe credited evidenceestablishingthat Newell was absent for 3 consecutivedays withoutreporting that she would be absent;that failure to reportunder thesecircumstances violated a publishedrulewhich provided for dischargeafter 3 absenceswithout repottingoff,whichrule,realistically read,requires dispensing with warningswhen,as here,the absencesoccur on consecutivedays ; and that noresponsible official ofthe Respondent was aware until after herdischargeof the reasonfor Newell's absence.In his opinion, theevidence does not show that the rule was discriminatorily applied toNewell, particularlyas the General Counsel did not attemptto impeach evidence establish-ing that atleast two other employees have beendischarged under the same rule ; andwhile the record doesnot show thatthe rule was used as a basis for discharge prior tothe day before Newell was fired,there is no indicationthat it was violatedprior to thattime.Moreover,the recordin his opinion contains no credible evidence of animus againstNewell because of her unionactivities. MITCHELL PLASTICS, INC.605rights and privileges; and to make her whole for any loss of pay shemay have suffered because of the discrimination against her by pay-ment to her of a sum of money equal to the amount she normallywould have earned as wages from the date she was physically able toreturn to work to the date of the offer of reinstatement, less her netearnings during said period, the back pay to be computed on a quar-terly basis in the manner established by the Board inF.W. Wool-worth Coimpany,90 NLRB 289. In accordance With customary Boardpractice, the period from the date of the Intermediate Report to thedate of the Order herein will be excluded in computing the amountof back pay to which Newell is entitled from the Respondent, becauseof the Trial Examiner's recommendation that the complaint bedismissed.In view of the nature of the unfair labor practices committed, thecommission of similar and other unfair labor practices reasonably maybe anticipated.We shall therefore order that the Respondent ceaseand desist from in any manner infringing upon rights guaranteed toits employees by Section 7 of the Act.Upon the basis of the foregoing and the entire record in this case, theNational Labor Relations Board hereby makes the following :CONCLUSIONS OF LAW1.Local 743, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, AFL-CIO, is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating with respect to the hire and tenure of employ-ment of Dolores Newell, thereby discouraging the free exercise ofrights guaranteed by Section 7 of the Act and discouraging member-ship in and activities for the above-named labor organization, the Re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3).3.By interfering with, restraining, and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act, the Respon-dent, has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Mitchell Plastics,Inc.,Owosso, Michigan, its officers, agents, successors, and assigns,shall : 606DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in and activities on behalf of Local743, International Union, United Automobile, Aircraft, and Agri-cultural Implement Workers of America, AFL-CIO, or any otherlabor organization of its employees, by discriminating in regard tohire or tenure of employment of its employees.(b)Promising its employees benefits to discourage their affiliationwith or support of Local 743, International Union, United Automo-bile,Aircraft, and Agricultural ImplementWorkers of America,AFL-CIO, or any other labor organization.(c)Unilaterally changing insurance benefits over the objections ofthe employees' certified bargaining representative.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Local 743, International Union,United Automobile, Aircraft, and Agricultural Implement Workersof America, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Dolores Newell immediate and full reinstatement to herformer or substantially equivalent position without prejudice to herseniority and other rights and privileges, and make her whole forany loss of earnings suffered as a result of the discrimination againsther in accordance with the terms and subject to the conditions de-scribed in the paragraph herein entitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all records necessary to analyze the amount of back pay due andthe rights of Dolores Newell under the terms of this Order.(c)Post at its plant in Owosso, Michigan, copies of the noticeattached hereto and marked "Appendix." 18Copies of said notice,to be furnished by the Regional Director for the Seventh Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuous1s In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MITCHELL PLASTICS, INC.607places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Decision and Order,what steps the Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated the Act in respects other than found herein,be, and it hereby is, dismissed.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in and activities on behalfof Local 743, International Union, United Automobile, Aircraft,and Agricultural Implement Workers of America, AFL-CIO, orany other labor organization of our employees by discriminatingin regard to the hire or tenure of employment of our employees.)ATE WILL NOT promise our employees benefits to discourage theiraffiliation with or support of Local 743, International Union,UnitedAutomobile,Aircraft,andAgricultural ImplementWorkers of America, AFL-CIO, or any other labor organization.WE WILL NOT unilaterally change insurance benefits over theobjections of the certified bargaining representative of ouremployees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organiza-tion, to form labor organizations, to join or assist Local 743, Inter-national Union, United Automobile, Aircraft, and AgriculturalImplement Workers of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Dolores Newell immediate and full reinstate-ment to her former or substantially equivalent position without 608DECISIONSOF NATIONALLABOR RELATIONS BOARDprejudice to her seniority and other rights and privileges, andmake her whole for any loss of earnings resulting from the dis-crimination against her.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named union, or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) ofthe Act.MITCHELL PLASTICS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDATIONSTATEMENT OF 1HE CASEThis,is a proceeding under Section 10 (b) of the National Labor Relations Act, asamended (61 Stat. 136; 29 U. S. C., Supp. I, Sec. 141et seq ),hereinafter referredto as the ActOn May 19, 1955, Local 743, International Union, United Automobile, Aircraft,and Agricultural Implement Workers of America, AFL-CIO (hereinafter sometimescalled Local 743 or the Union), filed a charge against Mitchell Plastics, Inc., theRespondent herein (hereinafter sometimes called the Company), and thereafter onDecember 28, 1955, filed an amended charge against the Company. The originalcharge alleged that the Company as an employer "has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a), subsections (1), (2), (3),and (4) of the Act"; the amended charge also alleged violations of these subsectionsof Section 8 (a) of the Act. On the basis of the charge and amended charge so filed,the General Counsel of the National Labor Relations Board instituted this proceedingby causing a complaint to be signed and issued by the Regional Director for theSeventh Region on December 29, 1955, against the Company, in which violations ofSection 8 ('a), subsections (1) and (3) of the Act are alleged.'With respect to thealleged violations, the complaint in substance sets forth the following facts: On oraboutMarch 24, 1955, the Company discharged Dolores Newell, an employee,because of her membership in, and activity in behalf of, the Union and because sheengaged in concerted activities with other employees for the purpose of self-organi-1The relevant provisions of the National Labor Relations Act, as amended (61 Stat.136, 29 U S C,Sec 151et seq),are asfollowsRIGHTS OF EMPLOYEESSec 7 Employees shall have the right to self-organization, to foim, join, or assistlabor organizations, to bargain collectively through iepresentatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right to refraintioni any of all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in section 8 (a) (3)UNFAIR LABOR PRACTICESSEC 8 (a)It shall be an unfair labor practice for an employer-(1) to interfere with, restrain,or coerce employees in the exercise of the lightsguaranteed in section 7,*******(3) by discrimination in iegard to hire of tenure of employment or any term orcondition of employment to encourage or discourage membership in any labororganization MITCHELL PLASTICS, INC.609zation, collective bargaining, and other mutual aid and protection; and that theCompany by certain of its officers, agents, and representatives, has since on or aboutFebruary 1, 1955, and, continuing to the date of the issuance of the complaint, engagedin a continuous course of interference, restraint, and coercion of its employees in theexercise of their rights to self-organization, to form, join or assist labor organizations,to bargain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining and for other mutualaid and protection.The complaint sets forth certain particular acts alleged to havebeen engaged in by the Company in furtherance and effectuation of its interference,restraint, and coercion: (a) Interrogating employees concerning their union member-ship, sympathies, and activities and the union membership, sympathies, and activitiesof other employees; (b) urging, persuading, threatening, and warning employees bypromises of benefits and threats of reprisal, to refrain from assisting, becoming mem-bers of, or remaining members of the Union; (c) threatening to discharge employeeswho engaged in union activity; (d) threatening to close the plant in order to discourageunion activity; (e) advising employees that the Respondent would not sign a collec-tive-bargaining agreement with the Union; (f) threatening to assign and assigningactive union members to unpleasant and onerous tasks; (g) promising employeeslonger rest periods, liberalized vacations, longer lunch periods, and a profit-sharingbonus for the purpose of discouraging union membership, (h) urging employees toform an independent committee of employees to deal with the Respondent concerningworking conditions and to abandon the Union; (i) conducting a poll of the employees'desires concerning unionization; and (j) depriving employees of overtime because ofunion activity.The Respondent filed timely answer to the complaint, effectivelydenying having engaged in or being engaged in unfair labor practices as alleged.On the issues framed by the complaint and the answer, and pursuant to notice, thiscase came on for hearing before the Trial Examiner at Owosso, Michigan, on January31, 1956.The hearing continued on February 1 and 2, and was closed on February3, 1956.At the hearing all parties were represented by counsel, were afforded oppor-tunity to be heard, to examine and cross-examine witnesses, to introduce evidencepertinent to the issues, to argue orally upon the record, and to file briefs and proposedfindings of fact and conclusions of law.Counsel for the General Counsel argued tothe record at hearing and subsequently submitted a brief.Counsel for the Respondentsubmitted a brief.Argument and briefs have been carefully considered.Aftercounsel for the General Counsel had rested his case-in-chief, counsel for the Companymoved to dismiss the complaint on the grounds, first, that the General Counsel hadfailed to carry the burden of proof showing discrimination against Dolores Newell;that the proof showed that Dolores Newell was discharged for cause; and that therehad been no competent proof offered to support the allegations of the complaintrespecting other unlawful conduct of the Respondent; and second, that "this causebe dismissed for the reason that the defendant Company, in being required to makeanswer to the charges in form and substance in which they have been here allegedare in violation of the provisions of the Constitution of the United States in that par-ticular as to the denial to management or those representing management of the rightto free speech."The Trial Examiner reserved ruling on these motions.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Mitchell Plastics, Inc., at all times material hereto has operatedand now operates a manufacturing plant in the city of Owosso, State of Michigan,where it is engaged in the manufacture of plastic equipment for the automotive andrefrigeration industries.During the 12-month period ending November 1, 1955,which is a period representative of all times material hereto, the Respondent pur-chased products and materials from outside the State of Michigan valued at in excessof $250,000, and during the aforesaid 12-month period the Respondent shipped fromitsplant at Owosso, Michigan, to points outside the State of Michigan, finishedproducts valued at in excess of $150,000.The Respondent at all times material hereto has been and is now engaged in com-merce within the meaning of Section 2 (6) and (7) of the Act.2Bolta-Carport,Ire,against which the original charge was filed, and Mitchell Plastics,Inc, are one and the same coiporationMitchell Plastics,Inc, is the amended name ofthe corporation423784-57-vol 11740 ,610DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDLocal743, InternationalUnion, United Automobile, Aircraft,and AgriculturalImplement Workers of America, AFL-CIO, is a labor organization within the mean-Ing of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIn the month of January 1955, Local 743 undertook to organize the employeesof the Company including those employees engaged in production work.As a re-sultof its efforts, the National Labor Relations Board on March 3, 1955,3 con-ducted an election under a consent agreement between Local 743 and the Company,the election result 'being 18 votes to 17 in favor of the Union. Subsequently, theUnion was certified as the collective-bargaining representative of the employees inthe designated unit, and the Union and the Company -thereafter met with the viewtoward entering into a written collective agreement concerning wages, hours, andother conditions of employment.During negotiations, Local 743 was representedby Marlon Butler, international iepresentative, and a committee of employees andthe Company was represented by Norman L. Des Jardins, an attorney.On April 22, at a meeting between the Union and the Company, Attorney DesJardins handed Butler a letter signed by S. H. M. Walker, general manager of theCompany, directed ito UAW-CIO International Union, which read ,as follows:GENTLEMEN: Our original plan in January was to give 'our employees a payincrease of five cents per hour to be effective March 1st, and to offer our em-ployees a Sickness and Accident Insurance Plan of which the Company wouldpay one-half the premiums.This also was to be put into effect about the sametime.We were, however, not able to do this due to the Union election but wefelt that our employees are deserving of these benefits and we are going to pro-ceed with our previous plans at this time, unless you object to it.At the same time Des Jardins informed Butler that unless the Union told 'the Com-pany that it could not put the wage increase into effect it was going to put it intoeffect; Butler told Des Jardins that "we would not tell them they could not put it intoeffect."Butler objected to the insurance plan but did not tell the Company that itcould not put the proposed wage increase into effect.The Union did not reply inwriting 'to Company's letter.The wage increase was put into effect sometime afterApril 22, in May or early June. There is no claim here on the part of the GeneralCounsel that the wage increase so granted was not agreed to by the Union. TheCompany asserts ,that its board of directors and officers long before the time theUnion began its organizational efforts, had decided that at an appropriate time, whenthe Company was financially able, it would install a profit-sharing bonus. It ap-pears, too, that a wage increase together with the insurance and accident plan wasdiscussed before December 1953 and that later, in November 1954, the board of di-rectors determined to make a general wage 'increase of 5 cents per hour and installthe Sickness and Accident Insurance Plan sometime in March or April, but thataction was deferred thereon until April because of the intervening filing of unionpetition for certification.4The General Counsel contends that the granting of the wage increase in May orJune together with the alleged incidents of harassment and minor reprisals of em-ployees, combined with the discharge of Dolores Newell, and promises made priorto the election concerning future 'benefits intended to be given to the employees bythe Company, constitute interference, intimidation, and coercion.The several mat-ters and incidents making up the whole of the case for the General Counsel, as dis-closed by the record herein, are these:The Discharge of Dolores NewellDolores Newell was employed by the Company on February 9, 1953, as a machineoperator.She was hired on that day by James Burton, plant superintendent, whowas then and now is directly responsible to Scott H. M. Walker, general manager.--Newell subsequently worked as a finisher, and later was transferred to the shippingdepartment where she worked as a shipping clerk, her duties including the weighingUnless otherwise shown, dates mentioned below are for the year 19554With respect to statements made to employees concerning the adoption of a profit-sharing plan, Walker testified that at a Christmas party in 1952 and again at a Christmasparty in 1953 lie told the employees that some day the Company hoped to institute sucha plan MITCHELL PLASTICS, INC.611out of parts, preparation and typing of packing slips, receiving telephone calls, andacting asreceiving clerk.She was absent on leave from July through November1954; after her return from such leave she was assigned to making press reports,work somewhat in the nature of 'bookkeeping, and the checking of parts made bythe various shifts.She joined the Union in January 1955, attended union meetings,and acted as an observer for the Union at the Board election conducted on March 3,1955.At a union meeting conducted the night before the election, she was electedan officer of the Union.After the union meeting was adjourned on the evening of March 2, a number ofthe employees met at Gorte's, a restaurant or tavern, in a private dining room wherethey continued to discuss union matters.After that meeting was over the companyemployees in attendance left the private dining room, and came out into the mainpart of the restaurant.Newell testified that Burton was sitting at the bar and askeda few of the employees to come over and sit down and have a drink with him; thatshe,Albert Boursmith, Juanita Ebe, and Mary Wiegel sat down and talked toBurton and that during the course of that conversation Burton addressed her andsaid "I know which way your vote is" and, Newell testified, "then all during theevening he kept asking me if I was going to change my mind about the way I wasgoing to vote, and I said, no, that the way I voted was my own business.He askedme if I was willing to give up 2 weeks' vacation with pay to get the Union in there,and he said, told me if I voted against the Union he could promise me that Iwouldn't be sorry, and said if I ever repeated it he would have to deny saying it."Juanita Ebe said, in connection with this conversation, that after she and the otherthree employees sat down with Burton they all started arguing about the Union,that Burton was talking more to Newell, and Ebe remembered Newell telling Burton"how I vote is my own business." 5 'Boursmith, called as a witness for Respondent,said, in connection with the occurrences at Gorte's restaurant, that when he was inthe private dining room where a number of the employees of the Company andothers were gathered there was general cony sation only, some about the Union;that they sat and talked and drank beer, that when they left the dining room, he andthe other three employees above-mentioned joined Burton andagainthey engagedin drinking beer and general conversation and that although he sat next to Burtondid not hear Burton address any particular remarks regarding the Union to Newell.He said that the group talked until about 2 o'clock in the morning, that the con-versation was general and that there was some discussion about or concerning theUnion.Burton testified that it was customary for some of the employees of theCompany to congregate at Gorte's tavern or restaurant during the week and thatthere were from 6 to 7 employees there at times, said on the evening of March 2 hewent into the tavern by himself and was seated at the bar having a beer and thebartender asked him why he wasnot in the meetingthatwas beingheld in theprivate dining room; that he replied that if they were having a meeting it was foremployees; that some 10 minutes later some of the female employees and theirhusbands came out; that Boursmith spoke to him and asked him to come over tothe table and he would buy a beer and that Burton then went to the table and satdown with him "and then right away there was some more of them came out, andthey came over and sat down." (Both Boursmith and Burton testified that Boursmithinvited Burton to sit at a table, and that Burton left the bar to join the group.)With respect to the conversation, Burton testified that there was considerable dis-cussion concerning the Union, pro and con, that the employees asked him ques-tions about it and continued talking about the Union among themselves, and thatduring the course of the general discussion he remarked that it was quite obviousthe way a lot of employees were voting and what their feelings were in connectionwith the Union.He denied making any remarks to Newell which could be con-strued as asking her to change her vote, or making any promises to her of benefitsif she would vote against the Union. In substance his testimony indicated that theemployees in his presence engaged in a general conversation including the topicuppermost in the minds of the employees at the moment-the pending Labor Boardelection-and that he was drawn into the general discussion.6The General Counselcharges that Burton was "waiting" for the meeting to break up in the private dining5Juanita Ebe joined the Union prior to the election and was an active worker on itsbehalfIt is clear enough that Gorte's was utilized by some of the employees as a sort of agathering place where they played shuffleboard, di ank beer, and relaxed away from home 612DECISIONSOF NATIONALLABOR RELATIONS BOARDroom at Gorte's on the evening of March 2 so that he would have an opportunity afterthemeeting to attempt to discourage the employees from voting for the Union thefollowing day.The evidence establishes clearly that it was not at all unusual forBurton to patronize the tavern in the evenings and at other times and the TrialExaminer cannot draw the inference that he was present inGorte's onthat eveningfor the sole purpose of exercising surveillance over the meeting or for the purposeof attempting to discourage union activity on the part of employees.It would seem,rather, that his presence at the time of the meeting was fortuitous,and that the con-versation between him and the others in the group at the table in the tavern afterthe meeting was nothing other than general discussion and argument among fellowworkers who knew each other quite well. The persons at the table apparently wereaccustomed to meet socially-they addressed each other by their first names or bynicknames and there is no evidence that, at this particular time, there was anyacrimony displayed by any person during the course of their general mutualdiscussion.On the days after the election up until Friday, March 18, it is contended that theCompany "proceeded to gradually deprive her [Newell] of some of her clericalduties in the shipping room, such as counting and tallying the pieces."On that dayshe was told by Burton that beginning on the following Monday, March 21, shewould start work as a press operator. It is claimed that Burton knew that the press-machine work was objectionable to Newell, and the transfer was in reprisal forher activity on behalf of the Union and because she had voted for the Union. TheRespondent says that it had been engaged gradually in transferring the work doneby Newell in the shipping department from the plant into the main office of Company(located in another building).Burton explained that on March 18, he informedNewell "that we were moving the job that she had been doing back into the office,where we felt that it should have been done quite a while ago."On Monday morning, at about 6:15 a. m, Newell telephoned the factory andinformed the person who answered the telephone that"Dolores Newell will not bein to work today" or words to that effect; she did not identify herself nor did theperson who answered the telephone identify himself. She gave no reason for herintention not to report to work.Her call was answered by Edwin J. Diebolt, fore-man on the first shift; he did not identify himself and said that he did not know thatitwas Newell herself who had called in.Diebolt made out and filed a writtenabsentee report showing that Newell would not be in to work and that no reasonhad been given for her absence.On the evening of that day, Juanita Ebe, a fellowworker of Newell's, with whom the latter was accustomed to ride to work in themorning, came to Newell's house to visit,and Newell asked her to report to Diebolton the following morning that she, Newell, was sick and would be in to work assoon as she was able. Ebe says that she so informed Diebolt on the following day.Diebolt denies that Ebe informed him at any time that Newell was ill and unableto work. It is conceded that Newell did not herself nor did anyone else notify heremployer that she would not be in to work on Tuesday. On Monday, Diebolt fileda written absentee report, showing Newell to be absent,no reason knownOn thefollowing day, Tuesday, another absentee report signed by Diebolt dated March 22and 23, 1955, shows Newell as` being absent,reason unknown.Neither Newell noranyone on her behalf reported her absence or a reason therefor on that day.Athird absentee report dated March 23, 1955, showed 'an absence with the reason "notknown", and the fourth, dated March 24, 1955, showed the reason for absence as"not known " A memorandum signed by Burton dated March 24, 1955, was filedon Newell.It read as follows:DeloresWood [Newell] Clock No 326. You have been absent for 3 days(3-22-55) (3-23-55) (3-24-55).You failed to report any one of these 3 dayseffective 3-24-55 you are discharged for being absent.Ebe testified that before she went out for her midday meal on Thursday, March 24,Newell's timecard was still in the rack but that when she returned that afternoon thecard had been pulled, that she, later that evening, called at Newell's home and toldher that her timecard had been taken from the rack.Under date of March 24, 1955,Newell addressed a letter to Burton as followsthat I would not be in to work.My doctor has ordered me not to work becauseof a severe throat and ear infection.I will be back to work immediately upon my doctor's release. MITCHELL PLASTICS, INC.613Under date of March 28,1955,the Company, by Burton, plant superintendent,replied to Newell:DEAR DELORES: In reply to your letter of March 24th, we wish to advise thatyou are no longer employee of Bolta-Carpart.As you know, we have had arule established and posted on the bulletin board since March 1st, 1954 whichstates that any employee failing to report his or her absence three times, beforethe start of his or her shift, will be discharged.Your record last week showsthat you had someone call Ed Diebolt on'Monday the 21st of March at 6:15a. in.All Ed was told that "Delores Newell would not be in to work today."You did not call on 3-22-55, 3-23-55, or 3-24-55 to advise that you wouldnot be in.On evening of 3-24-55 at about 6:45 p. in. someone called GlenKrauth and said that you were sick and would not be in.If you had advised us on 3-21-55 and thereafter that you were sick we wouldnot have expected you in to work until you were well and would have givenyou a sick leave.But the information on 3-22-55 that "Delores Newell wouldnot be into work today," did not tell us anything about future days.As youknow we are a small company and do not have stand-by help to fill vacanciescreated by people being absent, therefore, a year ago this rule was put intoeffect.We have held firmly to it with other people therefore, we have no choicebut to hold to the rule with you.The rule referred to in the Company's letter to Newell was posted as a clocknotice, dated March 1, 1954, and is the fifth of six rules as therein set forth:5.We have experienced a large amount of absenteeism that has not beenreported.It is necessary that all employees call in to the factory the day thatthey are absent and notify their foreman of the reason of their absence, whetherit be illness, business, death in the family, etc.If you do not report your absence before the start of your shift, you willbe given a notice.After two notices-your third failure to report will bereason for discharge.The rule as published, it is agreed, generally means that an employee absent on3 consecutive workdays without any notice to the employer is deemed to be avoluntary quit, subjecting the employee to discharge. In practice, notice of absenceon a particular day is acceptable to the Company if given by an individual otherthan the employee himself, such as by a fellow employee; and that if such notice isgiven the notice requirement of the rule is satisfied and the employee is not deemeda voluntary quit.The Company takes the position that it is entitled to enforce the 3-day rule inthe case of any employee who has been absent for 3 consecutive days withoutnotifying the Company for the reason of such absence or notifying the Companythat the employee would be absent; and that therefore, it having had no knowledgeof Newell's illness on March 22, 23, and 24, it was completely justified in invokingthe rule and regarding her as a voluntary quit.The General Counsel has shown onthe record herein, without effective contradiction from the Respondent, that it hadthen, prior to Newell's termination of employment, been permissible for employeesto notify the employer of illness through fellow employees, and that when theCompany was so notified it would place the sick employee on sick leave and notapply the 3-day rule.At the hearing herein, Burton denied that Ebe had told himon Tuesday, March 22, that Newell was ill.The General Counsel, in attacking thecredibility of Burton on this point, introduced into evidence the record of a proceedingbefore the Michigan Employment Security Commission on a claim of Newell for un-employment compensation after her employment with the Respondent was termi-nated on March 24. The record includes the findings of fact of the referee, thedecision of the Employment Security Appeal Board, and the stenographic transcriptof the proceedings had and the testimony taken before the referee?At the hearingbefore the referee, held in September 1955, Burton testified in effect that he had norecollection that Ebe had informed him concerning Newell's illness and would notor could not state that Ebe had not told him that Newell was ill.At the hearing7 Although the Trial Examiner admitted the record in the case before the MichiganEmployment Security Commission in evidence herein, he does not regard the findings andconclusions on the facts therein as binding upon him, but has considered the transcriptsolely in connection with the credibility of the witness Burton on the question of hisknowledge or the Company's knowledge as to whether or not Newell was absent fromwork because of illness. (SeeUnited Brick & Clail Workers v Deena Artware,198 F. 2d637, 642 (C. A.6) ; CadillacMarine & Boat Company,115 NLRB 107,footnote 1.) 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore this Trial Examiner, he was positive that he had no knowledge of Newell'sillness.He was called suddenly to testify, he said, was unaware that he was to becalled, and was given no opportunity to refresh his recollection.The General Counselvigorously contends that it is unreasonable to believe that neither Burton nor Die-bolt was ignorant of the fact that Newell was ill; that Diebolt worked very closelywith the 9 or 10 employees supervised by him on the day shift and that it would bevirtually impossible for him and also for Burton, who customarily was on the floorof the plant in Diebolt's department during the day, not to know what every otheremployee under their supervision knew-namely, that Newell was absent because ofillness.The General Counsel asserts that under these circumstances it was unnaturalthat both Burton and Diebolt shouldinsulatethemselves from all awareness ofDolores Newell's illness; that this attitude on the part of management indicates ahostile and intentional design to rid itself of Newell under the pretext that she hadviolated the 3-day rule.Newell rated number two on the seniority list.There never had been any com-plaint againsther work except that Burton had, sometime before her terminationtold her that she was a good shipping clerk but a poor machine operator.On the question of credibility as between James Burton and Juanita Ebe, whetheror not Ebe notified Burton on Tuesday morning that Newell was sick, the Trial Exam-iner is impelled to decide that Burton is the more credible witness. Burton knew onMonday that Newell would not be in to work on that day and it could have been anatural assumption on his part that she did not come in to work because she did notwant to go back to her job as a press operator. The Trial Examiner observed bothwitnesses as they testified at the hearing, and credits Burton over Ebe on this sharpquestion of credibility.Impliedly, the Trial Examiner is expected to infer that theRespondent was inconsistent in transferring Newell back to her old job as press op-erator.This inference, of course, cannot be drawn if the Company did in good faitheliminate the job of shipping clerk in the plant and allocate that work to alreadyemployed personnel in the main office of the Company, which seems to be the fact.The Companymaintainsthat it is fully entitled to enforce its 3-day rule againstany employee who violates it, and that it was completely justified in enforcing therule against Newell.To refute the contention of the General Counsel that Newellhad a good employment record, the Company introduced into evidence recordsshowing conclusively that between the date of her employment and the date of hertermination, Newell was absent from work, exclusive of the time she was on leave ofabsence, a total of 42 times. In addition, the Company has introduced records whichconclusively show that between February 19, 1953, and March 14, 1955, Newell wastardy 129 times.Other company records show that some 20 other employees weredischarged under the 3-day rule within approximately a year prior to the dischargeof Newell.The Company applied the rule without discrimination to those employeeswho violated it, and it does not appear that an exception was made in any case.The critical question to be decided here is whether the discharge of Newell was forgood cause or actually was motivated by animosity of the Company toward her be-cause of her union membership and activities.For the reasons stated below, theTrial Examiner will find that the Company was justified in regarding her as a volun-tary quit.Preelection Talks by Walker to EmployeesSeveral employees testified that Walker, in addressing groups of employees approx-imately 1 month before the election held on March 3, held forth promises of benefitswhich he said the Company could not grant because of the pendency of the LaborBoard proceedings and otherwise attempted to influence the employees by statementsintended to persuade them to vote "No" against the Union in the coming election.The testimony of these employees is somewhat loose, but the main import of theirreports concerning Walker's talks or speeches is to the effect that they were underthe impression that he was trying to tell employees that it was doubtful that thesebenefits could be given if the Union were successful in organizing the plant.Walker testified concerning what he did say in these several talks.The Trial Ex-aminer believes thatWalker testified honestly and according to his best recollec-tion.He explained what he did say in the following words:On February the 4th, at approximately 2:30 in the afternoon, I went out inthe plant and went to each of the machines-a little previous to 2:30, I believe-and asked each of the operators to please shut their machine down and gatherin the lunch area, because I would like to talk to them.When they gatheredthere-this is on the first shift, first shift employees-I requested the immediatesupervision in the plant to leave, and I proceeded to make a generalcomment on MITCHELL PLASTICS, INC.the financial position of the Company, and to reiterate to them our plans for aprofit-sharing plan in the future, which I had previously informed them of at &Christmas party in 1952, and also the Christmas party in 1953, and explainingat that time that it was a long-range program, and at that particular plant wehad very little profit to show for our activities. I also repeated, or brought to,their attention, the fact that we were, at this time, paying 6 paid holidays, whichwe had instituted back in '53 or early '54.We also had, to my knowledge, themost liberal vacation plan of any factory in this area, which had been in effectsince 1952; that consisted of 1 week's vacation with pay after 1 year's serviceand 2 weeks' vacation with pay after 2 years' service.That plan had been ineffect, and if at that time no one had not received 2 weeks' vacation with payitwas because they had not been there 2 years. I haven't checked up on thatto see if there was anyone who had not received 2 weeks or not.However, Ido know they had received 1 week's pay, the people who were eligible the previ-ous summer. I further stated since November of 1954 our board of directorshad been discussing group insurance plan, which we had come to no conclusionon, except we had felt, at the time we started the investigation into it, in thespringof 1955 we would be able toinauguratethe plan. I made the remarkat that time to them in view of the pending election that it wasn't possible forme to tell them at that time whether we could or couldn't or ever would insti-tute an insurance plan. I also told them that during the discussion with otherofficers in the Company, the fact that about the same time we discussed the in-surance plan that we had decided to increase their pay a nickel, approximately,the first of March. I also told them at that time that this was not a promise ornot something that we were going to do or say that we were going to do. I wasonly repeating what we had planned to do back in the fall-because of the elec-tion coming up, we, of course, could not do anything until that was over and adecision was made.My thought in mind, naturally, at that time, was not to,involve the Company or myself in anything which might be a violation of thelabor laws concerning promising or forcing employees, and that is specificallywhy I put it to them in the way which I did, so they would understand it was nota promise. It was nothing but repetition of what we had had in mind, and thatwas it, for their own information. I proceeded to ask the employees if therewere any particular problems they had, and if so, if they would be interested'in talking about them. I also made the statement that being a very small plant,a total of some 30-odd employees, it seemed peculiar to me that we couldn't allsettle our differences without resorting to an outside party of some sort to do so.However, if that was their wish, naturally they were perfectly able to go aboutprocuring outside help to settle their problems. I asked the people if theywanted to discuss any problems.As I said before, at that time there was quitea silence.There was no reply, so I suggested that possibly-I won't say that Isuggested it-but possibly it was suggested by one of the people-either myselfor someone in the group suggested it-that maybe they would speak more freelyif they could speak to me alone, so at that time a certain number of people wentinto the superintendent's office, which was vacant, and they discussed the plantproblems that seemed to affect them, and that was the extent of it.Now, I held the same type of meeting for the night shift immediately afterthat.Itwas almost identically the same procedure, and the same things said.I also held a meeting with the third shift, with the same approach, and the samethings said, and the same handling of the meeting.On February 7, we held another meeting of practically the same nature, andto the best of my recollection there is nothing other than what I said on the 4th.was said on the 7th, other than possibly a few more questions were asked of me,but as far as anything different than I have told you, I don't recall extending myconversation to other fields, other than what I have just told you, and I did thatto all three shifts on the 7th, too.The General Counsel maintains that the timing of these talks approximately amonth before the election was wholly unwarranted and obviously made for thepurpose of influencing the employees to vote against the Union; that the employees-who heard the speech were given to understand that the union election was blockingthe benefits which the Company would like to introduce; and that "it is clear thatall of these announcements of the Company's plans were so timed as to interferewith employees' free and uncoerced choice of a bargaining representative." 8$ In this connection the General Counsel relies uponPyne MoldingCo , 110 NLRB'1700,The Newton Company,112 NLRB 465,Franehester Corporation,110 NLRB 1391, '616DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is charged by the General Counsel that Walker's suggestion to the assembledemployees to form their own committee to deal with the Company or with himin preference to an outside representative, made during the course of Walker'stalks to the employees on February 4 and 7, violated Section 8 (a) (1) of theAct.9He says, too, that Walker's solicitation of employee grievances for adjust-ment were calculated to, and had the effect of, interfering with the Union's organ-izational rights and for that reason violated Section 8 (a) (1).Walker denied that it was his intention to urge the employees to form an inde-pendent committee to deal with the Respondent concerning working conditionsand to abandon the Union.He said that he told them that in view of the size ofthe Company he did not feel that they needed outsiders "to settle our problems,"and that in his opinion it would be proper for them, whether the election wentagainst the Union or not, to work with him, or if the election went against theUnion he would be happy to work with them in instituting a committee or anassociation of their own which they could bargain through.Alleged Interference, Coercion, and Restraint Prior to the Board ElectionSeveral employees testified concerning statements made to them in the nature ofinterrogation, threats, or promises by members of management prior to the electionof March 3.10Leo Kelly, hired by Burton in late January 1955 as a press operator, testifiedthat about 1 or 2 weeks after he had started to work Burton asked him if anyonehad approached him about the Union or given him a card to sign in support ofan election and that Burton approached him 4 or 5 times during the month ofFebruary and asked Kelly what he knew about the Union, telling him on oneinstance that he, Burton, knew that Kelly had a card and that Kelly replied"Yes, I do have a card, but I am not going,to tell you." Kelly testified that whenhe was working on the second shift, on the night before the election, Burtonapproached him again and told Kelly that he was pleased that he had not signedthe card but that he was disappointed because Kelly would not tell him what heknew about the Union. Burton also is said to have inquired of Juanita Ebe as toher views about the Union and on the night before the election to have askedVirginiaRolfe some questions about her union views.On the basis of Ebe'sown testimony it seems that her discussions with Burton were in the nature ofgeneral conversation, that Burton made no threats or promises to her in any wayconnected with the Union and that at the times she and Burton talked together theywere engaged in more or less idle chatter.The testimony of Rolfe was vagueand ambiguous and was to the effect that when Burton asked her how she feltabout the Union she said that she was for it; that Burton asked her if she thoughtthe Union could get them anything the Company would not get them and shesaid no, but that they could always strike, and that Burton wanted to know whatright they had to srike; that Burton promised a longer rest period and longerlunch hours, and a 2-week vacation plan and also promised her a counter for hermachine so she would not have to weigh up the parts she had been working onafter working hours.Burton denies making such promises or statements.Evelyn Louise Stewart testified that at a time when she was working on thethird shift in January or the first part of February, Orahoski, her foreman, toldher that he had heard that the employees "had got [their] union," and asked herwhat she thought about it; she said she replied that if the girls wanted a unionshe would try to make a good union member and if they did not, well and good;thatOrahoski then said that the Company was "mighty young to have a union,-they wasn't strong enough to have a union, and that the girls ought to give thema chance to get strong enough so they could go ahead with their business." Shealso said that Burton told her that "the girls had passed up a good thing becauseThis year the Company had made a nice profit, 'and that we could have had aThe Jefferson Company, Inc,110 NLRB757; Alexander Manufacturing Company,110NLRB 1457;Medo Photo Supply Corp. v. N. L.R. B, 321 U. S 678;Lake Superior Dis-trict Power Company,88 NLRB 1496 On the facts of the instant case, these authoritiesare not in points The General Counsel relies onMilham Products Company, Inc,114 NLRB 1441,Multi-Color Company,114 NLRB 1129,Ben Corson Manufacturing Co.,112 NLRB 323,NuTone, Inc,112 NLRB 115310 Itwas stipulated between the parties at the hearing that Scott Walker generalmanager, James Burton, plant superintendent, and Edwin J Diebolt, Andrew Orahoski,and Glen Krauth, shift foremen, were and are supervisors within the meaning of the Act. MITCHELL PLASTICS, INC.617share in the profit plan if we hadn't got the Union." Stewart was a member ofthe bargaining committee for the Union in connection with contract negotiations,and the statements attributed to 'Burton by her, if made, were in connection withdiscussions concerning shop conditions, the matter of safety shoes, safety goggles,hats, and other subjects connected with the work of the employees. She mentionedthe fact that Burton had remarked that he had lost a good job because he hadbeen a member of a union and a committeeman at a time when the employeeswent on strike (when he was an employee of another company prior to his em-ployment by the Respondent) and that the owners of the dies in that particularplant came in and took them out and the plant closed down. Certainly, remarksmade in argument over the bargaining table or between a member of managementand a member of a union bargaining committee cannot be taken out of contextand held to be threats against employees because of their collective-bargainingactivities.Were this true, employer representatives during the course of bargainingor dealing with grievances would be inhibited in the advancing of arguments againstdemands made by the Union or in support of a particular bargaining positiontaken by management.Alleged Interference, Coercion, and Restraint After the ElectionIt is contended on behalf of Newell and in support of the allegations of thecomplaint that the Company discriminated against Newell after the election on.March 3, not only because they discharged her for union activities but 'also, priorto that time, they had abolished her job in the shipping department and hadrequired her to report on March 21 to her old job as a press operator which, itisclaimed, she was too slight physically to perform properly.The explanationgiven by company representatives as 'a reason for transferring the duties of ashipping clerk from the plant to the office seems, to this Trial Examiner, to bereasonable.The duties of that particular job previously had been in the office anditwas only because of the death of the person who was responsible for those dutiesin the office that it was decided to experiment by putting the job in the plant.Newell seems to complain because she was relieved of the duties of handling cartonsand boxes and other materials which management felt should not properly be liftedby a female and therefore should be given to and made a part of the job of thestockboy.The fact that Newell preferred the job as shipping clerk to that of apress operator cannot in itself raise a presumption that the transfer back of thejob from the plant to the office was only in reprisal against Newell's unionadherence.Leo Kelly was employed first as a press operator on second shift.After he had'been at work on the last shift for some time he asked Krauth, the shift foreman,ifhe could be transferred to another job if one opened up and subsequently he wastransferred to the shipping department for a month's trial.At the end of themonth, he was transferred back to his old job as press operator.He claims thathe was transferred back to his old, less desirable job because of his union activitiesand membership, and in reprisal for having voted for the Union in the election.The record does not bear out this claim.He was found not to be capable ofhandling the job in the shipping department properly.Krauth testified to severalincidents as examples of Kelly's inability properly to perform his job.Gerald A.Van Epps, Kelly's immediate supervisor in the shipping room, testified that fromhis observation the work of Kelly was unsatisfactory during the time he was em-ployed in the shipping department.Under date of November 17, 1955, Van Eppsdirected a memorandum regarding Kelly to Krauth in which he stated:This employee was put in this department approximately 2 weeks ago withthe understanding with both him and you that he was placed in his job ona trial basis.It is my opinion that he is incapable of discharging the duties assigned him.One of his duties is to get ready and ship to Vac-Art the parts which theyfinish for usLeo Kelly has made and continues to make mistakes in thecount of the parts and seemingly has no intention of improving his work.Please remove him from his duties in this department as soon as possible.Krauth, under date of November 21, 1955, wrote an employee grievance on LeoKelly, in the form of a memorandum in which he commented that Kelly was unableto operate a fork truck properly, and was unable to drive a truck properly.Two other episodes related in connection with the employment of Kelly areintended to show that the Company had knowledge of his interest in the Unionand resented it.First, he approached Krauth on behalf of another employee, Mrs. ,618DECISIONSOF NATIONALLABOR RELATIONS BOARDFrantz, asked Krauth to ask Diebolt to stop picking on her and if Diebolt did not,then he (Kelly) intended to take,it up with the Union.Again, Kelly testified thatshortly before he was transferred back to the production department from shippinghe pulled some waybills out of his pocket and accidently displayed a union authoriza-tion card which was observed by Krauth.The Trial Examiner draws absolutelyno inference of adverse feeling by the Company against Kelly by reason of thesetwo occurrences-in this small plant almost everyone knew who was in favor of andwho was opposed to the Union. This appears to be particularly true after theelection.The Trial Examiner does not believe that Kelly's transfer back to his-old job as a press operator was in any way connected with his union activities.Virginia Rolfe related several incidents which she claims show that the Companydiscriminated against her by reason of her union membership and activity. Shesaid that after the election of March 3, she worked as a molder at a machine andthat "they put a high platform on it and it forced me to work in a stooped position,and I had asked the superintendent if he would move the platform, remove it, asI just couldn't stand to work bent over like that, and he told me no, that he just-couldn't and told her that if she couldn't work on that machine then she couldrun the nylon machine, which, she said, was an undesirable job at that time becauseitwas in the summertime, and it was hot,and it is afast job."She complainedat one time that the janitor swept dirt on her instead of away from her and saidthat when she complained to the foreman he ignored her and her complaint; andshe also said that Burton on one occasion told her that "they didn't have a contractand were not going to have a contract." She complained that when she asked thejanitor to obtain boxes for her he would not do it, and that on one day in particularshe had been without a box for about 2 hours, that consequently the work shehad done was piling up on the table and that Diebolt, the foreman, later chargedher with refusing to put "my knobs in the box," the implication being, the TrialExaminer supposes, that an attempt was made to make her work unpleasant bythese petty annoyances.Rolfe, who was a committeewoman for the Union, tookup the matter of the transfer for one Ann Dowd according to seniority; she saidthat at that time Burton told her "you don't have a contract and youare not goingto have a contract."SummaryAt the hearing, the Trial Examiner was impressed by the straightforwardtestimony given by representatives of management in connection with the variouscharges madeagainstthem and with respect to the occurrences which are allegedby the General Counsel to constitute violations of Section 8 (a) (1) of the Act.He cannot say as much for some of the witnesses called on behalf of the GeneralCounsel.It seems to him that many of the remarks attributed by Ebe, Kelly,Rolfe, and Stewart to representatives of management were distorted or were remarksmade during the course of general conversation or commentexpressedby membersof management in answers to questions of employees concerning the Union.Eachof the several incidents on which the General Counsel relies as constituting a partof the pattern of antiunion activity on the part of management, -by itself, wouldnot be the kind of "activity" which would justify the issuance of an orderagainstthe Respondent to cease and desist from any such practice or similar practice.The critical question to be resolved here is whether, in totality, the "whole complexof activities," the acts complained of constitute a course of conduct and a patternof activity which would justify the issuance of a cease and desist order against theRespondent.N. L. R. B. v. Virginia Electric & Power Co.,314 U. S. 469, 478-479.Looking first at the charge that the Company, principally through the talks orspeeches of Walker, unlawfully attempted to persuade employees from adhering tothe Union or engaging in collective and protected activities on behalf of the Union,by promises of benefits or threats of reprisal or both, the record reflects only thatWalker related to the employees approximately 1 month before the election thehope and desire of management to improve working conditions. The reports ofhis talks or speeches given by witnesses called by the General Counsel appear to befragmentary and somewhat vague; on the other hand, the report given by Walkerconcerning his remarks is straightforward and, if substantially accurate, would:amount to no more than an expression of company hope or company position, andan expression of its viewas tothe desirability of union representation for the-employees in the designated bargaining unit.The facts surrounding the discharge or the termination of the employment ofDolores Newell, standing alone, seem to the Trial Examiner not sufficient to justifya finding that she was discharged because of her membership in, or activities on MITCHELL PLASTICS, INC.619behalf of, the Union.It is true that Newell was one of the older of the femaleemployees in point of length of service,ranking second in seniority at the time ofher discharge; that she was an early, outspoken,adherent to the Union;and thatshe acted as an observer at the election on March 3.It is true, too,as the GeneralCounsel points out,that her attendance record had improved considerably duringthe 3 months prior to her discharge.It is uncontradicted that the abolishment ofher job as a shipping clerk meant that she would have to return to a job which toher was less desirable,however, the explanation given by management concerningthe reasons for doing away with the job in the shipping department is reasonableand the mere fact that the job was abolished cannot create a presumption that thiswas done as a form of reprisal against Newell. The invocation of the 3-day ruleagainst her may have been harsh,but it is not for the Trial Examiner to say that theCompany misapplied the rule in her case.Contrary to the argument of counselfor the General Counsel,the Trial Examiner finds that,if the Company actuallydid not have notice that she was ill, the rule was not applied discriminatorily asto her.Company records reflect, and competent testimony shows, that the rule wasinvoked with respect to some 20 other employees prior to the discharge of Newell;that the reason for the promulgation of the rule was sound and a proper exerciseof management prerogative.There is a lack of sufficient showing of animus againstNewell to justify a finding that the vile was invoked against her solely because ofher union activities.The General Counsel points out that up to the time of the hearing,the Companyand the Union had not reached agreement on a written contract governing wages,hours, and other working conditions of the employees in the bargaining unit.Nocontention is made that the Company has failed to bargain in good faith,and theTrial Examiner gives no weight to the fact that the parties were unable to reachfull and complete agreement.Itwas established by the Company in its case-in-chief,and by the testimony of Marlon Butler,international representative of the Union, thatthe wage increase put into effect in May or June was with the consent of the Union."Concluding FindingsOn February 4 and February 7, when Walker called groups of employees on thethree several shifts together and talked to them, he spoke to comparatively smallgroups and in a somewhat informal fashion. The Trial Examiner has considered thereports given of his talks by employees who heard them and also has considered thetenor of Walker's remarks as reported by him.Walker held out no promises of bene-fits nor did he make any threats of reprisals.His remarks were in the nature of thoseintended to be allowed under Section 8 (c) of theAct, whichprovides:The expressing of any views,argument,or opinion or the dissemination thereof,whether in writing,printed,graphic, or visual form, shall not constitute or beevidence of an unfair labor practice under any of the provisions of this act,if such expression contains no threat of reprisal or force orpromise ofbenefit.[Emphasis supplied.] 1211The Board has heretofore held that ordinarily a good-faith bargaining impasse con-notes the futility of further negotiations and, in the case of the employer-party to thecollective relations,leaves that employer free to take certain economic steps not dependentupon the mutual consent of the union.CentralMetallic Casket Co,91 NLRB 572.This doctrine of permissible unilateral conduct by the employer is limited to matterswhich, before the good-faith impasse,had been presented by the employer to the unionas a subject for bargaining or had been discussed at a bargaining conferenceI.B. S.Manufacturing Company,96 NLRB 1263Here the unilateral action of the company ingranting the wage increase did not go beyond the limitation of the rule, if it be assumed,arguendo,that an impasse had been reached on sages.12 The legislative history of the Act shows that the Congress intended that employersbe free to express their views or policies with respect to union organizationIn HouseConference Report No.510 on HR 3020 (p. 45) it was written:(5)Both the House bill and the Senate amendment contain provisions designedto protect the right of both employees and labor organizations to free speech.Theconference agreement adopts the provisions of the House bill in this respect with onechange derived from the Senate amendment It is provided that expressing anyviews, argument,or opinion or the dissemination thereof,whether in written,printed,graphic, or visual form,is not to constitute or be evidence of an unfair labor practiceif such expression contains no threat of force or reprisal or promise of benefitThepractice which the Board has had in the pa_i of using speeches and publications of 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (c) of the Act specifically prohibits a finding that an uncoercive speech,whenever delivered by the employer,constitutes an unfair labor practice.LivingstonShirt Corporation et al.,107 NLRB 400, 405.13At the time Walker addressed theemployees, there had been no overt act of antiunionism committed by the Company,and in his talks he expressed no outspoken opposition to the union efforts to organizethe employees.His remarks constituted in whole sum a dissemination of informa-tion to the employees regarding action taken or intended to be taken by managementand an expression of management's view concerning the need for "outside"represen-tation of the employees.The Company, through Walker, did not engage in an unfairlabor practice of interference with the right of its employees to self-organization whenWalker delivered his talks to the employees at the time he did.N. L. R. B. v. Ameri-can Tube Bending Co.,134 F.2d 903, 905.Considered apart and by itself, Walker'sremarks to the employees cannot be found to constitute unlawful behavior under theAct.Conversations reported by employees at the hearing herein,alleged to have takenplace between several of them and some of supervisory personnel in the plant, asreported above,were, even if assumed to have been made as reported by the em-ployees, either solicited by employees or were made in the course of general con-versation without implication of threat or promise of benefit or reward to employeesto whom made. Testimony of the witness Ebe plainly shows that she was accustomedto speak frankly and openly to her immediate superiors,Burton and Diebolt, on manysubjects, including unionism and taxes;Stewart, a committeewoman,engaged in thegive and take of collective bargaining and accompanying argument with represen-tatives of management concerning working conditions and so on; the interrogationof Kelly by Burton, if to be believed,certainly was not of the kind to intimidate orcoerce this employee; on the contrary.his own testimony indicates that he madestatements which showed plainly that he did not fear reprisal nor did he expectreprisal from Burton or any other member of management.All of the incidents ofinterrogation and discussion,with the exception of the gathering reported at Gorte'sTavern on the evening of March 2,were isolated and, in the judgment of this TrialExaminer,not worthy of weight sufficient to find that representatives of managementintended to or did engage in activities proscribed by Section 8 (a) (1) of the Act.InBlue Flash Express, Inc.,109 NLRB 591, the Board decided that an employer'sinterrogation of his employees as to union membership or activities is neither lawfulnor unlawfulper se.Whether it is one or the other depends on the nature of theinterrogation and the circumstances under which it takes place.The test of illegalityis "whether,under all the circumstances,the interrogation reasonably tends to restrainor interfere with the employees in the exercise of the rights guaranteed by the Act."If it does have this tendency to restrain or interfere with the employees, it violatesSection 8(a) (1) of the Act; otherwise it is lawful.As pointed out inBlue Flash,each case turns on its own particular facts-". . . the time, the place, the personnelinvolved,the information sought and the employer's conceded preference all mustbe considered in determining whether or not the actual or likely effect of the interro-gationsupon the employees constitutes interference,restraint,orcoercion."N. L. R. B. v. Syracuse Color Press,Inc.,209 F. 2d 596, 599(C. A. 2), cert. denied347 U.S. 966.The Trial Examiner is satisfied,using these tests,that the comments,questions,and discussions attributed to members of management were not of theemployers concerning labor organization and collective bargaining arrangements asevidence,no matter how irrelevant or immaterial,that some later act of the em-ployer had an illegal purpose gave rise to the necessity for this change in the law.The purpose is to protect the right of free speech when what the employer says orwrites is not of a threatening nature or does not promise a prohibited favorablediscriminationAnd see Senate Report No 105 on S 1126,pp 23, 24:..if,under all the circumstances, there is neither an express or implied threatof reprisal,force or offer of benefit, the Board shall not predicate any finding ofunfair labor practice upon the statementThe Board,of course,will not be pre-cluded from considering such statement as evidence13 See FW Woolworth Co,102 NLRB 581, 584,where pieelection speeches in whichthe employer spoke of existing working conditions,the policy of adjusting salaries up-ward, and the employer's view as to the advantages of not being represented by a unionwere found to be free from coercion or threat, and therefore within the protection ofthe free-speech proviso of Section 8(c)Cf.AvsldsenToolsand Machines,Inc et at.,112 NLRB 1021, 1025 WMITCHELL PLASTICS, INC.621nature to constitute the kind of unlawful activity prohibited by Section 8 (a) (1) ofthe Act.14The Trial Examiner finds that Dolores Newell was discharged for cause and notbecause of her participation in protected concerted activities or because of her ad-herence to or activities on behalf of the Union.The immediate cause of her dis-charge was her failure to abide by the 3-day rule, promulgated in the rightful exer-cise of management authority and prerogative.The rule was not discriminatorilyapplied as to her-the record discloses that the Company previously had dischargedsome 20 other employees for the same reason. It is not for the Trial Examiner tosay whether the application of the rule in her case was unduly harsh or not. Ifhe credits the testimony of witnesses for the Respondent, which he does, the TrialExaminer necessarily must find that the discharge or termination was in the natureof the "automatic quit" contemplated by management when it published the rule.The fact that Newell's attendance and tardiness record had improved during the 3months immediately prior to her termination is not material to,the determination ofthis issue.Her reformation may have been temporary or permanent. The fact thatshe reported on Monday, March 21, that she would not be in that day might reason-ably lead management,to believe that she resented being transferred back to her oldjob on a press machine.Her unreported absence on the following 3 days reason-ably could lead management to believe that she did not intend to return.The TrialExaminer will not assume or 'infer, as the General Counsel urges him to do, thatbecause all of the employees on the shift on which Newell was supposed to workon March 21 knew that she was sick, her immediate supervisor had the sameknowledge.15There is no evidence in the record in support of the allegation of the complaintith^at theCompany conducted a ;poll of the employees' desires concerning uniomza-,teon,on the contrary, the only evidence in this regard is to the effect that Ebe re-quested permission for employees 'to hold a meeting at which Boursmith addressedthe employees.No member of management was present at this meeting or had any-,thing to do with its instigation.The General Counsel has failed to prove that the Respondent advised its employeesthat it would not sign a collective-bargaining agreement with the Union, or that itthreatened to close the plant in order to discourage union activity, or that it deprivedemployees of overtime because of union activity.The Trial Examiner has considered the whole complex of activities, of whichWalker's speeches, Newell's discharge and the statements and acts attributed to super-visors 'constitute a great part, and as a result thereof has concluded that each of theacts complained of in the complaint are not proven as being in contravention of theAct; and that viewed in the light of totality of the conduct of the Company and itsrepresentatives, no interference with the rights of the employees guaranteed by Section7 of the Act can be found.Nor is there proof of intimidation or coercion or anyinterference whatsoever with the concerted activities of any employee with respect tohis or her right to organize and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.The motions of counsel for the Respondent, on which rulings were reserved at thehearing,should be granted.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:14 SeeN L R B v. Armco Drainage & Metal Products, Inc,220 F 2d 573 (iC A 6) ;alsoBonwit Teller, Inc. v N L R B.,197 F. 2d 640 (C A 2), wherein it was held thata speech delivered by the president of a store to its employees, in which lie told themthatwage increases were waiting for them but could not be put through before theelection lest the store be accused of an unfair labor practice, is not a violation of Sec-tion 8 (a) (1) of the Act on the theory that the speech contained a promise of benefitsto employees if they should vote against the union"There is testimony in the record to the effect that subsequent to the election, Burton,Diebolt, Juanita Ebe, and her sister, 'Mary Riegel, were together at torte's, when Ebe issupposed to have made the following statement "Yes, she (meaning Newell) knew sheshould have called in and she couldn't undeistand why because well she was one of theolder girls in the plant and knew the system we were working with " There is sometestimony in the record, too, to the effect that after the Union had filed its petition forcertification, that management became more stnct with the employees while they wereatworkThis testimony was in the form of opinion and was not substantiated by evi-dentiary fact, accordingly the Trial Examiner accords it no weight 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Mitchell Plastics, Inc., is engaged in commerce and in activities affecting com-merce.Itsoperations constitute trade, traffic, and commerce among the several'States within the meaning of Section 2 1(6) and (7) of the Act.2.Local 743, International Union, United Automobile, Aircraft, ad AgriculturalImplementWorkers of America, AFL-CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.3.The allegations of the complaint that the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) and (3) ofthe Act have not been sustained.[Recommendations omitted from publication.]Local 117, of UnitedGlass and Ceramic Workers of North Amer-ica, AFL-CIOandThe Mason and Dixon Lines, Inc.Local 117,of United Glass and Ceramic Workers of North Amer-ica,AFL-CIOandSilver Fleet Motor Express, IncorporatedUnitedGlass and Ceramic Workers of North America,AFL-CIOandThe Mason and Dixon Lines, Inc.United Glass and Ceramic Workers of North America,AFL-CIOandSilver Fleet Motor Express, Incorporated.CasesNos.10-CC-005, 10-CC-f06, 10-CC-211, and 10-CC-212.March 14,1957DECISION AND ORDEROn October 11, 1956, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and, recommenda-tions of the Trial Examiner, as modified hereafter.'1.The Trial Examiner found in substance that, by picketing, theRespondents induced and encouraged employees of various secondaryemployers to cease work as a means of compelling the secondary em-ployer to discontinue business with the primary employer.We agree.The Trial Examiner, however, based his conclusions in this respect onthe fact that the requirements for "ambulatory situs" picketing, asi The Respondents'request for oral argument is hereby denied, as the record,includingthe exceptions and brief,adequately present the issues and the positions of the parties.117 NLRB No. 94.,